Title: To Alexander Hamilton from William Short, 3 August 1790
From: Short, William
To: Hamilton, Alexander


Paris August the 3d. 1790
Sir

I have had the honor of recieving both the original & duplicate of your letter of the 29th. of May. Mine of the 4th. of April had not then reached you. In it I mentioned the subject of a conversation I had a few days before with Mr. Necker—the hopes he had founded on the unauthorized loan made at Amsterdam & his impatience, occasioned by the distressing penury of French finances, to know the decision of Congress on that subject. Since that period the situation of finances here has deteriorated, & of course his impatience increased. He is persuaded of the zealous desire which Congress have always manifested to discharge that sacred debt. He knows their possession of the loan in Holland, & concludes there can be no doubt that it will be immediately appropriated agreeably to his wishes. It was on this reasoning he founded his expectations, mentioned in my former letter, that I would give him an order on the Bankers for its amount. There was no difficulty in shewing him the impossibility of my giving such an order; but it was evident that he counted on it from Congress.
I find from your letter that no decision will be taken relative to the loan until the arrangements of finance in general shall be completed. This would seem to involve a doubt as to its appropriation agreeably to the hopes of Mr Necker. Still as it is only a doubt I have not communicated it to him. Should it be the design of Congress to annul a part of the French debt by this loan the policy of its being done without loss of time is evident, in order to avoid the paying interest both on the loan & the part of the French debt to which it would correspond.
You will think it advisable also perhaps (in case of this loan being adopted to discharge a part of the foreign debt) to appropriate such part of it as may be necessary to the payment of the principal & interest due the foreign officers here. There are two reasons in favor it. 1. that the interest on what is due them is greater than on the other debts & 2. because being dispersed in different parts of Europe their complaints of a want of punctuality, are not only more loud, but more disseminated, than those of the other creditors. Besides the sum being inconsiderable, & due for the most part to French subjects, it would not be ill regarded. And particularly if Congress were to shew a disposition to transfer the remaining part of the French debt to Holland. This I still think might be done with very little, perhaps without any pecuniary sacrifice—& the political advantages with which it would be attended, are too evident to need being mentioned.
Complaints have been made to ministry by some merchants of Havre trading to the United States, of the difficulties with which they meet there, relative to tonnage, & particularly in going from one State to another. These complaints have not come to me officially & I do not suppose the present situation of affairs here will admit of their being attended to. Still I think it proper to mention to you that such complaints do exist; because I am persuaded you are fully impressed with the propriety of fostering a commercial intercourse, which though opposed by a variety of obstacles, presents the perspective of great advantages in future to both nations. Time of itself will unquestionably ⟨secure⟩ these advantages; but from the dispositions which prevail here at present I have no doubt such arrangements might be made as would accelerate the event. Our commerce by becoming more generally diffused, would be less dependent on any particular country.
I inclose you a return of the Ships both American & foreign, together with their burthen, coming from the United States to France in 89. Also the quantity of flour &c. imported during the same term. I expect soon a return of these articles from the 1st. of January to the 1st. of July 1790. which I will do myself the honor of forwarding to you.
I have recieved your report on finance, which I have communicated to several persons here. They read it as well as myself with infinite pleasure. I am happy to learn that Congress are adopting it, as I am persuaded it will be fixing the credit of the United States on the firmest basis. I know at least that the impression which the report made on those who read it here, was a full persuasion both of the abilities of the author & the competence of the United States to a fulfillment of all their engagements.

I beg you to be assured of the sentiments of respect & attachment with which I have the honor to be   Sir,   your most obedient servant
W. Short
The Honble. Mr. Hamilton Secretary of the Treasury.

